 1
                                                                             JS-6
 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                        WESTERN DIVISION
11

12   VICTOR LEE SEVERANCE,                      )   No. LA CV 18-10348-VBF-PLA
                                                )
13                      Plaintiff,              )   FINAL JUDGMENT
                  v.                            )
14                                              )
     MS. GRACE PAVLOVIC and MR. NED L. )
15   GAYLORD in individ. & official capacities, )
                                                )
16                Defendants.                   )
                                                )
17

18

19         Final judgment is hereby entered in favor of both defendants, in both their individual
20   capacities and their official capacities, and against plaintiff Victor Lee Severance.
21         IT IS SO ADJUDGED.
22

23   Dated: March 4, 2019
24                                                  ____________________________________
25                                                      The Honorable Valerie Baker Fairbank
                                                         Senior United States District Judge
26

27

28
